 
EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 


This Eighth Amendment to Revolving Credit Agreement (“Amendment”) is made as of
October 22, 2008 (“Effective Date”) among WCA WASTE CORPORATION, a Delaware
corporation (“Borrower”) and COMERICA BANK, a Texas banking association
(“Comerica”), in its capacity as Agent under the Credit Agreement, as defined
below (in such capacity, “Agent”), and in its capacity as a Lender under the
Credit Agreement and the “Lenders” from time to time party thereto (the
“Lenders”).
 
PRELIMINARY STATEMENT
 
The Borrower and Agent entered into a Revolving Credit Agreement dated July 5,
2006, as amended by a First Amendment to Revolving Credit Agreement dated as of
July 28, 2006, Second Amendment to Revolving Credit Agreement dated as of
September 25, 2006, Third Amendment to Revolving Credit Agreement dated as of
November 20, 2006, Fourth Amendment to Revolving Credit Agreement dated as of
January 24, 2007, Fifth Amendment to Revolving Credit Agreement dated as of
March 13, 2007, Sixth Amendment to Revolving Credit Agreement dated as of July
27, 2007, and Seventh Amendment to Revolving Credit Agreement dated as of
December 19, 2007 (“Credit Agreement”) providing terms and conditions governing
certain loans and other credit accommodations extended by the Agent to Borrower
(“Indebtedness”).
 
Borrower, Agent and the Lenders constituting the Required Lenders have agreed to
amend the terms of the Credit Agreement as provided in this Amendment.
 
AGREEMENT
 
1. Defined Terms.  In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
 
2. Amendments.
 
a. The following definitions are hereby added to Section 1.01 of the Credit
Agreement:
 
“ ‘Eighth Amendment Effective Date’ shall mean the effective date of the Eighth
Amendment to Revolving Credit Agreement among the Borrower, Agent and the
Lenders determined pursuant to Paragraph 3a of such amendment.”
 
“ ‘Floating LIBOR Rate’ means, for any day, a per annum interest rate which is
equal to the quotient of the following:
 
(1) the per annum rate of interest determined on the basis of the rate for
deposits in Dollars for a period equal to one (1) month appearing on Page BBAM
of the Bloomberg Financial Markets Information Service as of 8:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day, or if such day is
not a Business Day, on the immediately preceding Business Day.  In the event
that such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the “Floating LIBOR Rate”
shall be determined by reference to such other publicly available service for
displaying eurodollar rates as may be agreed upon by Agent and Borrower, or, in
the absence of such agreement, the “Floating LIBOR Rate” shall, instead, be the
per annum rate equal to the average of the rate at which Agent is offered dollar
deposits at or about 8:00 a.m. (Detroit, Michigan time) (or soon thereafter as
practical) on such day in the interbank eurodollar market in an amount
comparable to the principal amount of the Obligations hereunder which is to bear
interest at such “Floating LIBOR Rate” and for a period equal to one (1) month;
 
divided by
 
(2) a percentage  equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;
 
all as conclusively determined by Agent, such sum to be rounded upward, if
necessary, to the nearest whole multiple of 1/100,000th of 1%.
 
b. The definition of “Applicable Margin” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
“  ‘Applicable Margin’ means, on any day, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio on the most recent Determination Date:
 
Level
 
Leverage Ratio
 
Base Rate Loan
 
LIBOR Loan
 
Letter of Credit Fees
I
 
<3.00:1.00
 
2.25%
 
2.25%
 
2.25%
II
 
≥3.00:1.00 and <3.50:1.00
 
2.50%
 
2.50%
 
2.50%
III
 
≥3.50:1.00 and <4.00:1.00
 
2.75%
 
2.75%
 
2.75%
IV
 
≥4.00:1.00 and <4.50:1.00
 
3.00%
 
3.00%
 
3.00%
V
 
≥4.50:1.00
 
3.25%
 
3.25%
 
3.25%

 
The Applicable Margin shall be established as of the last day of each fiscal
quarter of the Borrower (each, a "Determination Date") beginning with the
receipt by the Administrative Agent of the Compliance Certificate and the
financial statements for the fiscal quarter ended December 31, 2008 (the
"Initial Determination Date").  Any change in the Applicable Margin following
each Determination Date shall be determined based upon the information and
computations set forth in the financial statements and Compliance Certificate
furnished to the Administrative Agent pursuant to Section 8.01, subject to
review and approval of such computations by the Administrative Agent.  Each
change in the Applicable Margin shall be effective as of the Determination Date
(including, without limitation, in respect of LIBOR Loans then outstanding
notwithstanding that such change occurs during an Interest Period), and shall
remain in effect until the next Determination Date for which a change in the
Applicable Margin occurs; provided, however; if the Borrower shall fail to
deliver any required financial statements or Compliance Certificate within the
time period required by Section 8.01, the Applicable Margin shall be the highest
percentage amount stated for each Type of Loan as set forth in the above table
for the period beginning on the relevant Determination Date and ending on the
date that the appropriate financial statements and Compliance Certificate are so
delivered.  Notwithstanding the foregoing, Level III Applicable Margins shall be
in effect hereunder until the determination thereof based upon Borrowers’
financial statements for the fiscal quarter ending December 31, 2008, unless
(prior to such date) Borrower’s September 30, 2008 financial statements
demonstrate a consolidated Total Leverage Ratio greater than 4.00:1.00, in which
case, the Applicable Margin indicated in the table above with respect to the
corresponding pricing level shall apply.”
 
c. The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“  ‘Base Rate’ means, with respect to any Base Rate Loan, for any day, the
higher of (a) the Federal Funds Rate for any such day plus 1.00%, (b) the Prime
Rate for such day, or (c) the Floating LIBOR Rate for such day plus 0.25%.  Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.”
 
d. The definition of “LC Commitment” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“  ‘LC Commitment’ at any time means $40,000,000.”
 
e. Section 2.05 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“2.05 Commitment Fee.  The Borrower shall pay to the Administrative Agent, for
the account of each Lender holding a Revolving Credit Commitment, a commitment
fee on the daily average unused amount of the Aggregate Revolving Credit
Commitments for the period from and including the Closing Date up to, but
excluding, the earlier of the date the Aggregate Revolving Credit Commitments
are terminated or the Termination Date at a rate per annum equal to the
applicable per annum percentage set forth at the appropriate intersection in the
table shown below, based on the Leverage Ratio on the most recent Determination
Date:
 
Leverage Ratio
 
Commitment Fee Percentage
<3.00:1.00
 
0.50%
≥3.00:1.00 and <3.50:1.00
 
0.50%
≥3.50:1.00 and <4.00:1.00
 
0.50%
≥4.00:1.00 and <4.50:1.00
 
0.75%
≥4.50:1.00
 
1.00%

 
The commitment fee percentage shall be established as of each Determination Date
beginning with the Initial Determination Date.  Any change in the commitment fee
percentage following each Determination Date shall be determined based upon the
information and computations set forth in the financial statements and
Compliance Certificate furnished to the Administrative Agent pursuant to
Section 8.01, subject to review and approval of such computations by the
Administrative Agent.  Each change in the commitment fee percentage shall be
effective as of the Determination Date and shall remain in effect until the next
Determination Date for which a change in the commitment fee percentage occurs;
provided, however; if the Borrower shall fail to deliver any required financial
statements or Compliance Certificate within the time period required by
Section 8.01, the commitment fee percentage shall be the highest percentage
amount set forth in the above table for the period beginning on the relevant
Determination Date and ending on the date that the appropriate financial
statements and Compliance Certificate are so delivered.  Notwithstanding the
foregoing, a commitment fee of 0.50% shall be in effect hereunder until the
determination thereof based upon Borrowers’ financial statements for the fiscal
quarter ending December 31, 2008, unless (prior to such date) Borrower’s
September 30, 2008 financial statements demonstrate a consolidated Total
Leverage Ratio greater than 4.00:1.00, in which case, the commitment fee
percentage indicated in the table above with respect to the corresponding Total
Leverage Ratio level shall apply.  Accrued commitment fees shall be payable
quarterly on each Quarterly Date and on the earlier of the date the Aggregate
Revolving Credit Commitments are terminated or the Termination Date.  For
purposes of computing the commitment fees payable hereunder, outstanding Swing
Line Loans shall be disregarded.”
 
f. For the purpose of Section 5.01 only, so long as any Base Rate Loan is
accruing interest at a rate based on the Floating LIBOR Rate, such Base Rate
Loan shall be, for the sole purpose of Section 5.01 only, also considered a
LIBOR Loan.
 
g. Section 9.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“9.15  Adjusted EBIT Debt Service Ratio.  The Borrower will not permit the
Adjusted EBIT Debt Service Coverage Ratio at any time (calculated quarterly at
the end of each fiscal quarter) to be less than the ratio corresponding to the
applicable period set forth below:
 
Fiscal quarter ending:
 
Ratio:
September 30, 2008 and at all times thereafter
 
1.25 to 1.00

 
3. Representations and Warranties.  The Borrower represents, warrants, and
agrees that:
 
a. This Amendment may be executed in as many counterparts as Agent, the Lenders
and the Borrower deem convenient, and shall become effective upon delivery to
Agent of all executed counterparts hereof from Lenders constituting the Required
Lenders and from Borrower and each of the Guarantors.
 
b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment.
 
c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms.
 
d. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument.
 
e. The Certificate of Incorporation, Amended and Restated Bylaws and Resolution
and Incumbency Certificate of the Borrower delivered to Agent in connection with
the Credit Agreement on or about July 5, 2006, have not been repealed, amended
or modified since the date of delivery thereof and that same remain in full
force and effect; provided however that the Amended and Restated Bylaws have
been amended and restated by the Second Amended and Restated Bylaws of the
Borrower dated as of June 18, 2007.
 
4. Fees.  The Borrower shall pay to Agent, for distribution to the Lenders, as
applicable, all fees as set forth in the Fee Letter from Agent to the Borrower
dated as of October 14, 2008, in the manner and on the dates specified therein,
to the extent not paid prior to the Eighth Amendment Effective Date.
 
5. Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
 
6. Other Modification.  In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.
 
7. Acknowledgment and Consent of Guarantors.  By signing below, each of the
Guarantors acknowledges and consents to the execution, delivery and performance
of this Amendment.
 
8. Expenses.  Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


This Eighth Amendment to the Revolving Credit Agreement is executed and
delivered on the Effective Date.
 
 
COMERICA BANK, as Administrative Agent
and Collateral Agent
 
By:           /s/ Michael R.
Schmidt                                                                           
Michael R. Schmidt
Its:           Vice President
 

--------------------------------------------------------------------------------


GUARANTY BANK, as Syndication Agent and
a Lender
 
By:           /s/ Jeremy
Jackson                                                                
Jeremy Jackson
Its:           Vice President
 

--------------------------------------------------------------------------------


 
AIB DEBT MANAGEMENT LIMITED,
as a Lender
 
By:           /s/ Jean Pierre
Knight                                                                
Jean Pierre Knight
Its:           Vice President
 

--------------------------------------------------------------------------------


 
COMPASS BANK, as a Lender
 
By:           /s/ Eric
Ensmann                                                                                     
Eric Ensmann
Its:           Senior Vice President
 

--------------------------------------------------------------------------------


 
FIRST BANK, as a Lender
 
By:           /s/ Randy T.
Fink                                                                                     
 Randy T. Fink
Its:           Senior Vice President
 

--------------------------------------------------------------------------------


 
BANK OF TEXAS, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Frank A.
Yonish                                                                
Frank A. Yonish
Its:           Executive Vice President
 

--------------------------------------------------------------------------------


 
COMMERCE BANK, NA, as a Lender
 
By:           /s/ Francisco
Rivero                                                                
Francisco Rivero
Its:           Senior Vice President
 

--------------------------------------------------------------------------------


 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Michael R.
Quirav                                                                
Michael R. Quirav
Its:           Vice President
 

--------------------------------------------------------------------------------




WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Stephen J.
Corcoran                                                                           
Stephen J. Corcoran
Its:           Senior Vice President



--------------------------------------------------------------------------------


 
WCA WASTE CORPORATION, as Borrower
 
By:           /s/ Charles A. Casalinova
Charles A. Casalinova
Its:           Senior Vice President and Chief Financial Officer
 
WCA HOLDINGS CORPORATION, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA WASTE SYSTEMS, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA OF ALABAMA, L.L.C., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA SHILOH LANDFILL, L.L.C., as a Guarantor


By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WASTE CORPORATION OF KANSAS, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WASTE CORPORATION OF TENNESSEE, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
[Signatures Continue on the Following Page]



--------------------------------------------------------------------------------


 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF FLORIDA, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA OF CENTRAL FLORIDA, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
TRANSIT WASTE, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WASTE CORPORATION OF MISSOURI, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
EAGLE RIDGE LANDFILL, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA TEXAS MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WASTE CORPORATION OF TEXAS, L.P., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 

--------------------------------------------------------------------------------


 
 [Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
TEXAS ENVIRONMENTAL WASTE SERVICES, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA MANAGEMENT LIMITED, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA MANAGEMENT COMPANY, LP, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA OF NORTH CAROLINA, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
MATERIAL RECOVERY, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 

--------------------------------------------------------------------------------


 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA WAKE TRANSFER STATION, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA OF HIGH POINT, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
MATERIAL RECLAMATION, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA CAPITAL, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WASTE CORPORATION OF ARKANSAS, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
TRANSLIFT, INC., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
WCA OF ST. LUCIE, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 

--------------------------------------------------------------------------------


 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF LOUISIANA, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
AMERICAN WASTE, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
N.E. LANDFILL, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
PAULS VALLEY LANDFILL, LLC, as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 
SOONER WASTE, L.L.C., as a Guarantor
 
By:           /s/ Charles A.
Casalinova                                                                
Charles A. Casalinova
Its:           Vice President
 